Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a scanner unit”, “a received signal generation unit”, “a three-dimensional information generation unit”, “a storage unit”, “corrected position calculation unit”, “a branching device for”, “a shape distortion information generation unit”, “a far-field pattern observation optical system” and “a light-receiver optical system”,  in claims 1, 2, 4, 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2018/0038958 A1 by Kawazoe et al (hereinafter Kawazoe) in view of US Patent Pub. No. 2017/0328992 A1 by Baik et al (hereinafter Baik).

Regarding Claim 1, Kawazoe teaches a laser radar device (Fig. 1, Par. [0022]) comprising: 
a scanner unit (Fig. 1 @ 13, Par. [0022]) for scanning a measurement target area (Fig. 1 @ A, Par. [0023]) along a second direction 5orthogonal to a predetermined first direction (Par. [0023]: horizontal direction is the first direction and vertical direction is the second direction) by irradiating the measurement target area (Fig. 1 @ A, Par. [0023]) with a line-shaped laser beam (Fig. 1 @ L, Par. [0024]) as a light-transmitting angle is changed (Par. [0002, 0010, 0025-0026]), the line-shaped laser beam (Fig. 1 @ L, Par. [0024]) being a laser beam formed into a line shape so as to extend in the first direction (Par. [0023]: horizontal direction is the first direction); 
a received signal generation unit (Fig. 1 @ 16, 17, 18, form a received signal generation unit, Par. [0022]) for generating a received signal according to received reflected light (Fig. 1 @ R, Par. [0022, 0027-0031]) of the line-shaped laser beam (Fig. 1 @ L, Par. [0024]) with which the measurement target area (Fig. 1 @ A, Par. [0023]) is 10irradiated; 
a three-dimensional information generation unit (Fig. 1 @ 21, Par. [0022]) for generating three-dimensional information (Par. [0036]) of the measurement target area (Fig. 1 @ A, Par. [0023]) based on position information in the 15second direction (Par. [0023, 0036]: horizontal direction is the first direction) which is obtained by position information in the second direction calculated based on the received signal and the light-transmitting angle (Par. [0036]), but does not explicitly teach:
a storage unit for storing shape distortion information; and  
corrected/correcring position information with the shape distortion information.

However, Baik teaches a storage unit (Fig. 15 @ 1511, Par. [0160-0161]: stored in the memory, [0093]: predicted value stored in a server thus teaches storage unit. Also see [0166]: data storage device) for storing shape distortion information (Par. [0007]: there is a possibility that accurate shape information of the object cannot be obtained because characteristics of the waveforms are different from each other (i.e. the shape distortion information), [0068]: predetermined parameter thus teaches storage unit for storing shape distortion information. Also see Par. [0071]: predicted result, [0093]: predicted value stored in a server); and
corrected/correcring (Par. [007]: calibrating) position information with the shape distortion information (Par. [0007]: there is a possibility that accurate shape information of the object cannot be obtained (i.e. the shape distortion information) because characteristics of the waveforms are different from each other (i.e. the position information. Also see Par. [0012,0020, 0024, 0053, 0065, 0068, 0070, 0072, 0073, 0131-0134, 0137, 0139]). 

Therefore it, would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kawazoe by Baik such that a three-dimensional information generation unit for generating three-dimensional information of the measurement target area based on corrected position information in the 15second direction which is obtained by correcting position information in the second direction calculated based on the received signal and the light-transmitting angle, with the shape distortion information is accomplished in order to obtain accurate shape of the object (Baik, Par. [0059]).

Regarding Claim 5, Kawazoe teaches 15wherein the received signal generation unit (Fig. 1 @ 16, 17, 18, form a received signal generation unit, Par. [0022]) includes: 
a light-receiver lens (Fig. 1 @ 16, Par. [0022]) for receiving the reflected light reflected (Fig. 1 @ R, Par. [0022, 0027-0031]) from the measurement target area (Fig. 1 @ A, Par. [0023]); 
a line sensor array (Fig. 1 @ 18, Par. [0022, 0031]) arranged downstream of the light-receiver lens (Fig. 1 @ 16, Par. [0022]) and having a plurality of line sensor cells (Fig. 2, 3 @ 18a, Par. [0031]) disposed along the first direction (Par. [0031]: horizontal direction is the first direction ); and  
20a light-receiver optical system (Fig. 1 @ 17, Par. [0022]) for condensing (Par. [0027, 0029-0030) the reflected light (Fig. 1 @ R, Par. [0022, 0027-0031]) received by the light-receiver lens (Fig. 1 @ 16, Par. [0022]) toward the line sensor array (Fig. 1 @ 18, Par. [0022, 0031]), the light-receiver optical system (Fig. 1 @ 17, Par. [0022]) being arranged between the light-receiver lens (Fig. 1 @ 16, Par. [0022]) and the line sensor array (Fig. 1 @ 18, Par. [0022, 0031]), and being configured such that a magnification at which the reflected light is condensed in the second direction is set higher than a magnification at which the reflected light is condensed in the first direction (Abstract: the light-gathering ratio (i.e. the magnification) in the vertical direction Y (i.e. the second direction) is set so as to be greater (higher) than the light-gathering ratio in the horizontal direction X (i.e. the first direction)).  

Regarding Claim 6, Kawazoe as modified by Baik teaches wherein the three-dimensional information generation unit further includes an information generation unit for generating the three-dimensional information of the -25-19-00230US_specification measurement target area (See Claim 5 rejection) from: 
position information in the first direction which is acquired based on pixel information of the line sensor cells receiving the reflected light (Par. [0010, 0035]); 
the corrected position information in the second direction (See Claim 2 rejection); and  
5distance information in a third direction orthogonal to the first direction and the second direction (Kawazoe, Par. [0036]), the distance information in the third direction being based on information on a distance to the measurement target area which is acquired from a light round-trip time from irradiation with the laser beam to reception of the laser beam by the line sensor array (Kawazoe, Par. [0010, 0056]).  

10	 	Regarding Claim 7, Kawazoe as modified by Baik teaches wherein the shape distortion information is stored in a database formed in the storage unit (See Claim 1 rejection, inherently teaches a database).  

Regarding Claim 8, Kawazoe a traveling body comprising the laser radar device (Title, Par. [0001]).  

Regarding Claim 9, Kawazoe as modified by Baik teaches a laser radar measurement method comprising steps of (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim): 
scanning a measurement target area along a second direction orthogonal to a predetermined first direction by irradiating the measurement target area with a line-shaped laser beam as a light-transmitting angle is changed, the line-shaped laser beam being a laser 20beam formed into a line shape so as to extend in the first direction (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim);
generating a received signal according to received reflected light of the line-shaped laser beam with which the measurement target area is irradiated (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); 
storing shape distortion information of the line-shaped laser beam in the second direction (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); and  
25generating three-dimensional information of the measurement target area based on corrected position information in the second direction which is obtained by correcting position information in the second direction calculated based on the received signal and the light-transmitting angle, with the shape distortion information (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim).  

Regarding Claim 10, Kawazoe as modified by Baik teaches a computer-readable non-transitory storage medium storing a laser radar measurement program for causing a computer to execute (Kawazoe, Par. [0010, 0036, 0056]: signal processing thus teaches the limitation) steps of (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim): 
scanning a measurement target area along a second direction orthogonal to a 5predetermined first direction by irradiating the measurement target area with a line-shaped laser beam as a light-transmitting angle is changed, the line-shaped laser beam being a laser beam formed into a line shape so as to extend in the first direction (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim);
generating a received signal according to received reflected light of the line-shaped laser beam with which the measurement target area is irradiated (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim);  
10storing shape distortion information of the line-shaped laser beam in the second direction (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); and 
generating three-dimensional information of the measurement target area based on corrected position information in the second direction which is obtained by correcting position information in the second direction calculated based on the received signal and the 15light-transmitting angle, with the shape distortion information (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim).
Allowable Subject Matter

8.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance

9.	The following is a statement of reasons for the indication of allowable subject matter: 

10.	As to claim 2, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein the three-dimensional information generation unit includes a corrected position calculation unit for acquiring position information in the second direction of a reflection position of the reflected light from the measurement target area, which is calculated based on the light-transmitting angle and distance information of a distance to the reflection position, and a correction value according to the distance information and position information in the 25first direction of the reflection position, which is obtained based on the shape distortion information stored in the storage unit, and for calculating the corrected position information in the second direction based on the acquired position information in the second direction and the acquired correction value” along with all other limitations of claim 2. 

11.	Kawazoe (US 2018/0038958 A1) teaches a laser radar device but fails to teach the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/
Primary Examiner, Art Unit 2886